12/29/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 22-0586
                          NO. DA 22-0586

STEVE BARRETT, ET AL.,

                 PLAINTIFFS AND APPELLEES/CROSS-APPELLANTS,

                               V.

STATE OF MONTANA, ET AL.,

                 DEFENDANTS AND APPELLANTS/CROSS-APPELLEES.

            On Appeal from the Eighteenth Judicial District Court,
                  Gallatin County, Cause No. DV-21-581-B
                  The Hon. Rienne H. McElyea, Presiding


                       GRANT OF EXTENSION


      Upon consideration of Defendant Appellant’s motion for an

extension of time, and good cause appearing therefor, Appellant is

granted an extension of time to and including February 8, 2023, within

which to prepare, serve, and file its opening brief in the above-entitled

matter.




KLS                                                               Electronically signed by:
                                                                     Bowen Greenwood
                                                                 Clerk of the Supreme Court
                                                                     December 29 2022